Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the applicant’s response file on 6/2/22.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed 2/4/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the website references referred to therein have not been considered.
Double Patenting
The nonstatutory double patenting rejections of claims 1-20 is hereby withdrawn do to the terminal disclaimer filed on 6/2/22. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claims are deemed allowable over the prior art for the reasons indicated in US application 16/633,039 (US Patent No. 11,087, 888).   
For convenience, those reasons are also incorporated herein:
The prior art of record does not teach or suggest the limitations of claim 1, claim 11, and claim 19.  In particular the prior art does not teach a pathway of infected nodes which calculates an infectious zone along the pathway using pathogen information stored in a database, in view of all other limitations present in the claims.
Wallace (2012/0112883) teaches an infection management method where an individual’s risk profile and location are analyzed, and along with other factors, a risk assessment number is generated.  Wallace is silent as to assigning nodes to user and then tracking their movement times and locations, and therefore is silent as to an infection zone using a pathway calculation.
Malaviya (2017/0024531) teaches tracking individuals, assigned with RFID tags, in a physical environment, including tracking the time and locations of individuals, and assigning an infection likelihood to each individual based on a number of factors, as mapped to a physical environment.  Malaviya is silent as to that a pathway of infected nodes which calculates an infectious zone along the pathway using pathogen information stored in a database.  Instead, Malaviya teaches that each node is assigned a specific likelihood of infection, and does not consider the area between nodes, or where nodes are with respect to one another.
Wong (2007/0106775) and Sadilek (2019/0148023) teach using publicly available internet or browser information to track the movements of infected individuals to map an infection area.  Wong and Sadilek are silent as to tags associated with individuals, and nodes assigned to these tags.
Humayun (10,503,347) teaches a communications infrastructure for relaying global information about infections, including a map with areas of infection.  Humayun silent as to tags associated with individuals, and nodes assigned to these tags.
Claims 11 and 19 are allowed for the same reasons as discussed above.  Claims 2-10, 12-18, and 20 incorporated the allowable subject matter of claims 1,11,  and 19 respectively, and are therefore also allowed.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Hoss (US 20190333647 A1) -discloses that infectious transmission probability map is computed from intersections of cast rays. Ray origin points are distributed over a medical facility floor map, and rays are cast from the ray origin points.  .At least a portion of the medical facility floor map is displayed on a display, overlaid with the infectious transmission probability map.  
Hoss does not expressly disclose computing an infectious zone on the map based upon infectious transmission information for at least the tracked pathogen including one or more transmission modes for the tracked pathogen and at least one node residency time for the tracked pathogen, which is stored in the pathogen database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626